TEXTRON Exhibit 99 Corporate Communications Department NEWS Release Investor Contacts: Doug Wilburne – 401-457-2288 Bill Pitts – 401-457-2288 FOR IMMEDIATE RELEASE Media Contact: Karen Gordon Quintal – 401-457-2362 Textron Updates Second Quarter EPS Forecast andReaffirms Full-Year Forecast Reduces Profit Outlook for Financial Segment Providence, Rhode Island – June 13, 2008 – Textron Inc. (NYSE: TXT) reported today that it now expects 2008 second quarter earnings per share from continuing operations to be in the range of $0.93 to $0.98, compared to its previous forecast of $0.90 to $1.00. The company continues to forecast full-year earnings per share from continuing operations in the range of $3.80 to $4.00 and free cash flow of $700 - $750 million. The company said that profit in its Finance segment would be significantly less than previously forecast. Lower profitability in Finance will result from higher second quarter pre-tax loan loss provisions of about $20 million and a pre-tax charge of about $10 million that will be recorded in the quarter related to Sale-In, Lease-Out (SILO) transactions previously challenged by the IRS. Weaker profit at Finance in the second quarter and for the full-year is expected to be offset primarily by higher profits in the aircraft and defense businesses. “Despite further softening in our commercial finance business, 2008 is shaping up to be another very good year for Textron overall as we continue to see strong demand and performance at Cessna, Bell Helicopter and Textron Systems”, said Textron
